Title: From Benjamin Franklin to William Hodgson, 9 October 1780
From: Franklin, Benjamin
To: Hodgson, William


Dear Sir,
Passy, Oct. 9. 1780.
I received your favour of the 20th. Past, containing the account of Prisonners as it stands between the Board & me. I do hereby agree that Capt. Scott of the Golden Eagle Privateer, taken by Capt. Harrabin of the General Pickering, and carried into Bilbao, and allowed to go to England on his Parole, be considered exchanged by one of the 119 Americans Landed at Morlaix; and that he be accordingly discharged from his Parole.— I have written to Bilbao to enquire about the Crew of that Privateer & other Prisoners in Spain. As to the Others contain’d in the list you send me, who are confin’d in the Prison of St. Omers, I have apply’d for an Order to discharge them taking their acknowledgement of Such Discharge, which I shall send you as soon as I receive it. And I wish to know whether if I discharge the Prisoners in the same manner that are in Spain, they will be allow’d in Account. I send you herewith a few American Newspapers, and am, with the greatest Esteem, Dear Sir,
M. William Hodgson Mercht. London.
